Citation Nr: 1535152	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left knee fracture with resulting bone chip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from September 1960 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2013, the Veteran testified at a Board hearing.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In February 2014, the Board dismissed an issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the claimed residuals of a right leg wound, and remanded the issue currently on appeal for additional development.  In December 2014, the Board determined that the requested development had not been accomplished and once again remanded for additional development.  

Regrettably, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant has asserted that he sustained an injury to the left knee-namely a left tibia fracture, as a result of a fall while hospitalized at a VA medical facility from March 2006 to June 2006.  When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014). 

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

The Board remanded this appeal two previous times-in February 2014 and December 2014-for a medical opinion.  Specifically, the Board requested an opinion from a VA physician as to whether the Veteran suffered additional disability of the left knee due to a fall, and, if so, whether the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA medical personnel.

In April 2015, an opinion was provided.  The Board specifically requested that "the same VA physician who provided the aforementioned opinion in March 2014" provide an addendum opinion.  Unfortunately, the March 2014 opinion was provided by a physician's assistant.  Although the opinion was thorough, the Board finds that, because the question at issue in part involves the standard of health care provided, an opinion from a medical doctor would be more appropriate.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development: 

1.  Make the appropriate arrangements for the appellant to be examined by a medical doctor with appropriate expertise.  The claims folder and a copy of this remand are to be made available to the examiner to review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should provide an opinion as to whether, as a result of VA hospitalization from March to June 2006, the Veteran at least as likely as not (50 percent or higher probability) suffered additional disability to the left knee as a result of a fall.  If so, the examiner must provide an opinion as to whether it is at least as likely as not that such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA medical personnel.  If it is determined that the Veteran did suffer additional disability as a result of the hospitalization due to a fall that was not the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA medical personnel, the examiner should provide an opinion as to whether it is at least as likely as not that such additional disability was the result of "an event not reasonably foreseeable." 

2.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




